El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
Una casa perteneciente a Severiano Ramírez Colberg que radica en solar egido del Municipio de Cabo Rojo e hipote-cada a Juan del Carmen Sosa fué destruida por un incendio y subsiguientemente reconstruida con permiso del munici-pio. La nueva casa fué hipotecada a Delfín Ramírez quien entabló pleito contra Sosa y Severiano Ramírez. Se le anotó a Severiano la rebeldía y en el juicio declaró como tes-tigo del demandante, - quien obtuvo sentencia a su favor en la que se sostiene que la garantía de la obligación hipotecada original habíase perdido por destrucción de la propiedad hi-potecada y que eran nulos y sin ningún valor ni eficacia legal los procedimientos sumarios incoados por Sosa porque se dirigían contra una garantía que había dejado de existir, de-cretándose al propio tiempo , la preferencia de la hipoteca constituida en favor de Delfín Ramírez, ordenando la can-celación en el registro de la hipoteca de Sosa y mandando a inscribir la hipoteca de Delfín Ramírez.
El demandado Sosa apeló de la sentencia, pero sin noti-ficación al co-demandado Severiano Ramírez, y el deman-dante apelado presentó una moción interesando la desesti-mación del recurso por falta de tal notificación. Cuando se vió esta moción allá en julio de 1917, nos reservamos nuestra decisión hasta que se sometiera el casó por sus méritos. La transcripción de autos y la relación del caso fueron presen-tados en octubre de 1917. En 22 de enero de 1918, se ar-gumentó el caso y se llamó otra vez la atención de esta corté sobre la relacionada moción de desestimación.
Un detenido examen de todo el record incluyendo el tes-timonio del demandado Severiano Ramírez muestra que su interés real en el litigio es adverso al del apelante, y que qu'edaría directamente afectado por el resultado de la apela-ción a menos que se confirmase la sentencia dictada por la corte de distrito.
*134Con una revocación de esa sentencia, no solamente que-daría la propiedad en cuestión sujeta a la ejecución del gravamen que la corte de distrito declaró haber quedado extinto, sino que, a menos que tengamos que rechazar el testimonio no contradicho de Severiano Bamírez en cuanto a la venta de la casa en pública subasta antes de la fecha en que se ce-lebró el juicio en el presente caso, tendría el efecto de una transmisión del dominio a virtud de los procedimientos decla-rados nulos y sin eficacia legal alguna por la corte inferior.
La apelación debe ser desestimada por falta de jurisdic-ción para considerar la misma en sus méritos.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. Aldrey no intervino en la resolu-ción de este caso.